—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Segal, J.), dated August 3, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant demonstrated its prima facie entitlement to summary judgment based on the absence of actual or constructive notice of the allegedly dangerous condition which caused the plaintiff’s fall. In opposition to the motion, the plaintiff failed to raise an issue of fact that the single grape upon which the plaintiff slipped and fell had been on the floor of the defendant’s store prior to the occurrence for a period of time sufficient to support the inference that the defendant, in the exercise of reasonable care, knew or should have known of its existence (see, Simmons v Metropolitan Life Ins. Co., 84 NY2d 972; Gordon v American Museum of Natural History, 67 NY2d 836; Negri v Stop & Shop, 65 NY2d 625, 626). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.